Citation Nr: 1340128	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-43 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable initial rating for residuals of nasal fracture.

4.  Entitlement to a rating in excess of 10 percent for left knee status post arthroscopic surgery for torn meniscus.

5.  Entitlement to service connection for left-sided facial paralysis, claimed as part of his claim of service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for left hip condition.

7.  Entitlement to service connection for cervical spine degenerative disc disease (claimed as neck injury).

8.  Entitlement to special monthly compensation based on aid and attendance/housebound status.

9.  Entitlement to service connection for right knee condition.

10.  Entitlement to service connection for traumatic brain injury (TBI), to include visual problems and left-sided weakness.

11.  Entitlement to service connection for migraine headaches.

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

13.  Entitlement to an initial rating in excess of 10 percent for anxiety.

14.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989, from March 1991 to March 1992 and from January 2002 to January 2005.  While the Veteran's DD-214s show no foreign service, his service treatment records contain a post-deployment health assessment indicating that the Veteran service in the Persian Gulf from February 2003 to May 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is associated with the claims file.

The issues of service connection for a right knee disability, TBI, migraine headaches, and PTSD; a higher rating for anxiety; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service connection for a right knee disability; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the expiration of the appeal period following the March 2005 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  In a July 2006 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

4.  The evidence received since the expiration of the appeal period following the July 2006 decision pertains to a basis for the prior denial and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's residuals of nasal fracture include pain and 20 percent obstruction on the left septum.

6.  The Veteran's left knee disability is characterized by limitation of flexion to 110 degrees with pain and instability; he wears a knee brace.

7.  The competent and credible evidence shows that the Veteran's left-sided facial paralysis is related to his military service.

8.  The competent and credible evidence does not show that the Veteran has a left hip disability related to his military service.

9.  The competent and credible evidence does not show that the Veteran's cervical spine condition is related to his military service.

10.  The competent and credible evidence does not show that the Veteran's is unable to care for his daily needs without the regular aid and attendance of another person, is unable to protect himself from the hazards and dangers incident to his daily environment, or is permanently housebound.


CONCLUSIONS OF LAW

1.  The March 2005 and July 2006 rating decisions are final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received with respect to the claim of service connection for right knee disability and the claim is reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received with respect to the claim of service connection for PTSD and the claim is reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for a compensable initial rating for residuals of nasal fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6599-6502 (2013).

5.  The criteria for a rating higher than 10 percent for left knee status post arthroscopic surgery for torn meniscus based on limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4. 17a, DCs 5260, 5261 (2013).

6.  The criteria for a separate 20 percent rating for left knee status post arthroscopic surgery for torn meniscus based on instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4. 17a, DC 5257 (2013). 

7.  Left-sided facial paralysis was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

8.  A left hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

9.  A cervical spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

10.  The criteria for an award of SMC based on aid and attendance and/or housebound status have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's residuals of nasal fracture claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to these issues.

In a claim for increase, like the left knee claim, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in April 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issues to be discussed, sought information as to treatment to determine whether all relevant records had been obtained, sought information as to the onset of the Veteran's claimed disabilities, and sought information as to any changes in the disabilities.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence - Right Knee Disability

The Veteran was originally denied service connection for PTSD in a March 2005 rating decision on the basis that there was no currently diagnosed right knee disability.  The Veteran did not appeal that rating decision.

No additional evidence was submitted within one year of that rating decision.  The Veteran submitted no relevant statements during the year after that decision.  Since there was no notice of disagreement or new and material evidence within the appeal period; the March 2005 rating decision is deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In November 2008, the Veteran sought to reopen this claim.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id. 

The evidence raises a reasonable possibility of substantiating the claim if it relates to an unestablished element of the claim and the claim could be substantiated were a VA examination provided.  Shade v. Shinseki, 24 Vet. App. 110, 119 (2010).  It contemplates the likely entitlement to an examination if the claim was reopened.  Shade, at 121.

Evidence received since the March 2005 rating decision includes a current diagnosis of right knee tendonitis.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for a right knee disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


New and Material Evidence - PTSD

The Veteran was originally denied service connection for PTSD in a July 2006 rating decision on the basis that no identified stressor had been verified.  Again, the Veteran did not appeal that rating decision and no additional evidence was submitted within one year of that rating decision.  The Veteran submitted no relevant statements during the year after that decision.  Since there was no notice of disagreement or new and material evidence within the appeal period; the July 2006 rating decision is deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond, 659 F.3d 1362, 1367-68; 38 C.F.R. § 3.156(b).

Recent changes to 38 C.F.R. § 3.304(f) provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder (PTSD) and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

Evidence received since the July 2006 rating decision includes lay evidence of stressor related to the Veteran's fear of hostile military or terrorist activity while serving in the Persian Gulf.  This relates to an unestablished element of the claim (in-service stressor) and suggest that the claim could be substantiated with a VA examination.  See Shade, 24 Vet. App. 110, 119.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for PTSD have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Residuals of Nasal Fracture

The September 2009 rating decision granted service connection for residuals of nasal fracture, evaluated as noncompensably (0 percent) disabling under hyphenated diagnostic code 6599-6502, effective November 10, 2008.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Under Diagnostic Code 6502, a 10 percent rating is warranted when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.

The Veteran underwent a March 2009 examination in conjunction with this claim.  At that time, the Veteran's subjective residuals of nasal fracture included nasal obstruction of the left septum and intermittent mild achy nasal bone pain with changes in weather.  He underwent surgery in September 2008 to correct his deviated septum.  Physical examination found 20 percent left-sided nasal obstruction; normal sinus, pharynx, and soft palate; no adenopathy; and no right-sided nasal obstruction.

Based on the above, the Veteran does not meet the criteria for a compensable evaluation for residuals of nasal fracture.  The Veteran's residuals of nasal fracture include pain and 20 percent obstruction on the left septum.  In order to warrant a 10 percent evaluation, the Veteran must have complete obstruction on one side or more than 50 percent obstruction on both sides.  38 C.F.R. § 4.97, Diagnostic Code 6502.  In this case, the Veteran has less than 50 percent obstruction on the left side and no obstruction on the right.  Therefore, the Veteran has not met the requirements for a compensable evaluation for his residuals of nasal fracture and a 10 percent rating is not warranted.

The Board has also considered DC 6504, contemplating loss of part of nose or scars, but finds it is not applicable in this case as the medical evidence does not show that the Veteran has any of these symptoms.  38 C.F.R. § 4.97.

Increased Rating - Left Knee

The Veteran was originally granted service connection for status post arthroscopic procedure, left knee, in a March 2005 rating decision.  At that time, this disability was rated as noncompensable (0 percent), effective January 30, 2005.  The Veteran did not file a Notice of Disagreement with this rating decision.  Likewise, no new and material evidence was received within one year of its issuance.  Although the record shows continued VA treatment for his left knee symptoms, these treatment records do not indicate more severe or worsening symptoms within one year of the March 2005 rating decision.  Therefore, the March 2005 rating decision is final.

The September 2009 rating decision increased this rating to 10 percent, effective November 10, 2008, the date of his claim.  The Veteran has appealed this rating.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his November 2008 claim.

The Veteran's left knee disability is currently evaluated under hyphenated Diagnostic Code 5299-5260.  Diagnostic Code 5260 rates a disability based on 
for limitation of flexion.  Compensable (a 10 percent rating) limitation of flexion must be limited to no less than 45 degrees.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.  A 20 percent rating is warranted to limitation of flexion to 30 degrees.  Id.  A 30 percent rating is warranted to limitation of flexion to 15 degrees.  Id.

Additionally, limitation of extension of the knee is evaluated under Diagnostic Code 5261.  Compensable (a 10 percent rating) limitation of extension must be limited to no more than five degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent rating is warranted to limitation of extension to 15 degrees.  Id.  A 30 percent rating is warranted to limitation of extension to 20 degrees.  Id.  A 40 percent rating is warranted to limitation of extension to 30 degrees.  Id.  A 50 percent rating is warranted to limitation of extension to 45 degrees.  Id.

If the criteria for a compensable rating under both DC 5260 and DC 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  If limitation of motion of the affected joint is not compensable, a 10 percent rating is applicable for noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Additionally, separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97.  Specifically, the VA General Counsel  has held that when x-ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

Knee instability is evaluated under Diagnostic Code 5257.  A 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  In order to qualify the next higher evaluation of 30 percent, which is the maximum available under this diagnostic code, the Veteran's left knee disability must be characterized by severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evidence of record during the appeals period show consistent complaints of left knee pain and that the Veteran wore a brace on his left knee.

Additionally, VA treatment records from June 2008 note the Veteran's complaints of occasional giving way and occasional swelling.

The Veteran underwent a March 2009 joint examination in conjunction with this claim.  At that time, the Veteran's left knee was characterized by constant dull to sharp pain along the joint line, instability, weakness, and limitation of motion.  He wore a knee brace.  There was no deformity, giving way, stiffness, effusion, swelling, heat, redness, episodes of dislocation or subluxation, or locking episodes.  There were no constitutional signs of arthritis and no incapacitating episodes of arthritis as the Veteran did not have inflammatory arthritis.  His ability to stand was limited to one hour.  His ability to walk was limited to one mile.  He had an antalgic gait.  His range of motion of the left knee was limited to 110 degrees or flexion, with pain beginning at 110 degrees.  He had extension to zero degrees.  Repetitive testing revealed no additional limitation of motion.

Recent VA treatment records show treatment with injections and include reference to the Veteran's reports of hiking five to ten miles a day until his mother became ill.

At his February 2013 hearing, the Veteran reported his knees giving out once a month when he had vertigo or migraines.  He related this to his claimed traumatic brain injury.

The range of motion testing during the appeals period found the Veteran's left knee extension to be within normal limits and his flexion was limited to 110 degrees.  There was no additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The record does not show any findings of ankylosis.  The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of left knee pain.  Despite the Veteran's subjective complaints of pain, the objective evidence of record does not show any additional functional limitation due to this pain.  As such, a higher evaluation based on limitation of motion is not available. 38 C.F.R. § 4.71a  , Diagnostic Codes 5260, 5261.

The range of motion findings detailed above do not on their face support a compensable (10 percent) evaluation for either extension or flexion of the left knee at any time.  Indeed, the Veteran's has full range of extension.  As such, there is no showing of a compensable degree of disability as to both left knee flexion and left knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  Nevertheless, the Veteran's noncompensable limitation of flexion paired with his complaints of painful motion are sufficient to warrant the current 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

With regard to instability, the objective evidence of record indicates some instability as evinced by the March 2009 examination report and his use of a knee brace.  This is sufficient for a finding of slight left knee instability and warrant a separate 10 percent evaluation under that diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The next higher rating of 20 percent requires a finding of a moderately unstable left knee.  See id.  the Veteran's reports of occasional symptoms of giving way and swelling is more appropriately evaluated as mild instability, not moderate.  As such, a higher evaluation based on instability is not assignable.  38 C.F.R. § 4.71a, Diagnostic Codes 5257.

Turning to other potentially applicable diagnostic codes, the Board notes that the private treatment records refer to a history of meniscus tears.  However, there is no indication in the objective evidence of record that the Veteran currently has either a dislocated meniscus or symptomatic removal of the meniscus.  As such, Diagnostic Codes 5258 and 5259 do not apply.  See 38 C.F.R. § 4.71a.

Thus, the Veteran's left knee disability is most appropriately rated 10 percent based on limitation of flexion with pain and a separate 10 percent for instability.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as scarring, loss of part of the nose, limitation of extension, or ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Although the Veteran's residuals of nasal fracture also include complaints of intermittent mild achy nasal bone pain, which is not contemplated by the diagnostic code, this type of occasional mild symptom does not render the rating schedule inadequate or give rise to an exceptional or unusual disability picture for which extraschedular consideration is appropriate.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Service connection - Left-Sided Facial Paralysis

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record shows complaints of left-sided facial pain and the March 2009 TBI examiner diagnosed the Veteran with stable mild left facial paralysis.  Additionally, the Veteran's service treatment records show treatment for Bell's Palsy in December 2003.  The March 2009 examiner noted that persistent left-sided facial nerve palsy is a known potential residual of Bell's Palsy and provided a positive medical nexus opinion linking the Veteran's current condition to his military service.  As such, the record supports a grant of service connection for left-sided facial paralysis.

Service Connection - Left Hip

The Veteran's service treatment records show complaints of left hip pain in May 1987, October 2003, and December 2003.  He underwent a March 2009 joint examination in conjunction with this claim.  At that time, the Veteran's left hip was characterized by sharp pain along the lateral hip, but there was no deformity, instability, weakness, giving way, stiffness, effusion, swelling, heat, redness, episodes of dislocation or subluxation, locking episodes, or limitation of motion.  The examiner found the Veteran's hip to be physically normal.  

While the Veteran has reported left hip pain, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of evidence of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is not shown to have a current disability, the preponderance of the evidence is against his claim.

Accordingly, service connection for obesity is not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection - Cervical Spine

Certain disorders, such as arthritis, including degenerative disc disease, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the Veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  8 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.309; 3.307.  A 10 percent evaluation for degenerative disc disease  of the cervical spine would require x-ray evidence of arthritis and some limitation of motion or pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The record does not contain medical evidence from the relevant time period.  An April 2008 MRI found left paracentral disc protrusion at C6/7 that had the potential to compromise the left C7 nerve root.  This report does not note degenerative disc disease of the cervical spine.  Thus, the evidence does not show that the Veteran's cervical spine degenerative disc disease manifested to a degree of 10 percent or more within one year of his separation from service.  Therefore presumptive service connection is not warranted.  Id.  

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Again, direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson, 581 F.3d 1313.

As noted above, VA treatment records show left paracentral disc protrusion at C6/7 in April 2008.  Additionally, the March 2009 VA examiner diagnosed the Veteran with degenerative disc disease of the cervical spine.  See also April 2010 VA treatment record.  As such, the current disability requirement is met.

With regard to the in-service occurrence or injury, the Veteran's service treatment records show complaints of neck pain in December 2003 and January 2004.  Thus, the in-service injury requirement is satisfied.

The Veteran underwent a March 2009 VA examination in conjunction with this claim.  At that time, the examiner opined that it was less likely as not that the Veteran's cervical spine degenerative disc disease was related to his military service as the service treatment records show a self-limiting muscle spasm, not a chronic neck condition.

By contrast, a May 2010 letter from the Veteran's treating physician since 2008, includes an opinion that it was at least as likely as not that the Veteran incurred his cervical disc (C6-C7) protrusion during his ruck march fall in December 2003.  In doing so, he referred to the Veteran's report that this was the onset of his neck pain.  As this opinion is based on the Veteran's reported history, its probative value is only as strong as the accuracy of that history.  The Veteran's neck was examined in conjunction with a general examination in November 2004, less than a year after this injury.  At that time, the Veteran did not report any neck symptoms at that time and he had full range of motion without pain.  Thus, this examination report found neither subjective nor objective indications of a neck disability.  This is inconsistent with the subjective medical history he provided to his treating physician which formed the basis of the positive opinion and tends instead to bolster March 2009 VA examiner's statement that his in-service complaints of neck pain were related to a self-limiting muscle spasm.  Thus, the Board finds the opinion of the March 2009 VA examiner more probative and the weight of the evidence is against finding a medical nexus between the Veteran's current cervical spine condition and his military service.

To the extent that the Veteran himself believes that his current cervical spine disorder is due to his military service, the Board acknowledges that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, given the intervening normal neck examination in November 2004, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address etiology in the present case.

Alternately, service connection for this disability may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as arthritis, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  The Veteran is competent to report a history of neck symptoms dating back to his December 2003 injury in service; however, these statements must be considered in light of the entire record.  Layno v. Brown, 6 Vet. App. 465 (1994); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  In this case, the Veteran's lay statements suggesting an in-service onset of neck pain related to the December 2003 injury are contradicted by intervening medical evidence.  As noted above, the November 2004 examination found neither subjective nor objective indications of a neck disability.  This is in direct conflict with the Veteran's reports of continuity of symptomatology since December 2003.  The November 2004 examination provided during the Veteran's service is found to be more probative evidence that the Veteran's recent statements made in pursuit of VA compensation benefits.  Based on this inconsistency, the Board finds that the Veteran is not credible with regard to his reports of a continuity of symptoms since service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, and desire for monetary gain).

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for cervical spine disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.

SMC

A veteran may either receive SMC based on the need for regular aid and attendance or by reason of being housebound but may not receive both simultaneously.  As regular aid and attendance is the greater monetary award, the Board will address this theory of entitlement first.  Compare 38 U.S.C.A. § 1114(l)  with 38 U.S.C.A. §1114(s).

Entitlement to SMC by reason of the need for regular aid and attendance requires helplessness such as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to his daily environment.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).  The regulations provide the following examples of activities the inability to independently do which could satisfactorily demonstrate the need for regular aid and attendance: dress and undress; keep oneself ordinarily clean and presentable; feed oneself (impairment resulting through loss of coordination of upper extremities or through extreme weakness); attend to the needs of nature; protect oneself from the hazards and dangers incident to the daily environment; or perform frequently required self-adjustment of prosthetic appliances.  38 C.F.R. § 3.352(a).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  Based on its review of the record, the Board concludes that the criteria have not been met.

The record does not show that the Veteran is in need of regular aid and attendance of another person because of helplessness.  The record does not contain medical evidence of helplessness or resultant need of regular aid and attendance due to any disability, regardless of its relationship to his military service.  The Veteran has stated that he needs help driving, getting in and out of the tub when having balance or coordination issues, and needs assistance buttoning shirts and tying shoelaces.  His treating physician noted that the Veteran required assistance dressing (buttoning shirts and tying shoelaces), bathing (getting in and out of the tub when having balance or coordination issues), meal preparation, housework, and shopping, but was otherwise able to perform the ordinary activities of daily living.  While this demonstrates that the Veteran is in need of some assistance with certain tasks, it does not show mental and/or physical impairment that rises to the level of helplessness.  The Veteran has reported no inability keeping himself clean and presentable, feed himself, or attend to the needs of nature.  A need for assistance tying shoelaces and buttoning shirts, while limiting, is not enough to show an inability to independently dress as the Veteran has not suggested that he is unable to adequately dress himself in clothing devoid of shoelaces and buttons.  Instead, the record shows that the Veteran is generally able to perform his activities of daily living despite documented balance and fine motor skill difficulties.  Additionally, there is some indication that the Veteran's balance, which is associated with his need for assistance when bathing, is negatively impacted by marijuana use, not a service connected disability.  See June 2011 VA Treatment Record.  Furthermore, VA treatment records refer to a 30 day camping trip to Costa Rica in April 2010 or 2011, a non-paying job offer to be a combat photographer in Afghanistan that he was considering taking (May 2011), and note that the Veteran was hiking several miles (five to ten) a day until his mother became sick (approximately late 2011).  These activities appear to exceed an average level of physical activity and suggest that he is not only able protect himself from the hazards and dangers incident to the daily environment, but is confident in his ability to protect himself from the additional hazards and dangers inherent in these activities.  These reports, therefore, are inconsistent with a finding of helplessness.  As helplessness is not shown, the Veteran cannot prevail on a claim for SMC based on aid and attendance regardless of the outcome of the issues on appeal.  Thus, this claim is not intertwined with those claims currently being remanded and is accordingly denied.

Entitlement to SMC at the housebound rate ("s" rate) requires a single service-connected disability rated at 100 percent and either an additional service-connected disability or a combination of disabilities independently ratable at 60 percent or more; or the Veteran is permanently housebound as a result of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Again, the record does not shows that the Veteran is currently housebound due to any disability, regardless of its relationship to his military service.  Instead, he appears very active and his service treatment records note his love of travel.  The Veteran has not shown any difficulty in leaving his home for treatment, examinations, or hearings and the evidence of record does not otherwise suggest that he is housebound.

In short, the Veteran is neither housebound nor in need of regular aid and attendance.  Hence, the preponderance of the evidence of record is against the Veteran's claims for entitlement to SMC based on aid and attendance or housebound status and his claim must be denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim of service connection for right knee disability is reopened.

New and material evidence having been received, the claim of service connection for PTSD is reopened.

A compensable initial rating for residuals of nasal fracture is denied.

A rating higher than 10 percent for left knee status post arthroscopic surgery for torn meniscus, based on limitation of motion, is denied.

A separate 10 percent evaluation for left knee status post arthroscopic surgery for torn meniscus, based on instability, is granted.

Service connection for left-sided facial paralysis is granted.

Service connection for left hip disability is denied.

Service connection for cervical spine disability is denied.

Special monthly compensation based on regular aid and attendance of another person or at the housebound rate is denied.


REMAND

Service Connection - Right Knee

During the pendency of this appeal, the Veteran has been diagnosed with degenerative meniscal disease and right knee tendonitis.

The May 2010 letter from the Veteran's treating physician refers to several in-service diagnoses of bilateral degenerative diseases of the knees and provides a list of the corresponding service treatment records.  Most of these records show either complaints of bilateral knee pain, or diagnoses related to the Veteran's already service connected left knee.  The service treatment records that address in-service complaints or diagnoses relates to the Veteran's right knee condition are as follows:

The Veteran's service treatment records show complaints of right knee pain in August and September 1987, but physical examination results were within normal limits.  His service treatment records also include an October 2003 record that noted bilateral knee pain for 16 months and that he had been diagnosed with deteriorating meniscus in both knees.  Similarly, his service treatment records include a diagnosis of retro patellar pain syndrome.  Additionally, the Veteran testified at his February 2013 hearing that his knee problems were related to "airborne stuff" and migraines.  Thus, the in-service injury requirement is satisfied.

Service treatment records from October 2004 note increasing pain in right knee status post arthroscopy in April 2004.  This appear to be erroneous as the other service treatment records note that this April 2004 arthroscopy was performed on the Veteran's left knee, not the right knee currently at issue.  Indeed, this surgery formed the basis for the granted of service connection for the Veteran's left knee.  As such, this record is not considered credible evidence of an in-service right knee surgery.

The Veteran underwent a March 2009 joint examination in conjunction with this claim.  The examiner opined that the Veteran's right knee condition, diagnosed as right knee tendonitis, was less likely as not a continuation of the right knee pain noted during the Veteran's military service.  This examiner did not, however, address the existing diagnosis of degenerative meniscal disease from the June 2008 VA treatment records.  As this is the diagnosis that the Veteran reported in his October 2003 service treatment records, the failure to address this diagnosis renders the March 2009 examination insufficient.

TBI & Headaches

The Veteran has claimed service connection for residuals of a traumatic brain injury (TBI), described as headaches (aural migraines), vertigo, visual problems, and left-sided weakness.

The March 2009 VA TBI examiner stated that she was unable to establish a diagnosis of TBI without resorting to mere speculation and therefore could not provide an opinion regarding functional impairment due to TBI residuals.  In her rationale, she relied in part on the lack of records of other potential head injuries (beyond the documented nasal fracture) in the service treatment records.

The only mention of head injury in the Veteran's service treatment records is in his October 1991 Report of Medical History, in which the Veteran stated that he had sustained a head injury in 1990 (between his periods of service) and was hospitalized.  The Veteran has instead provided lay evidence of additional head injuries.  The various claimed injuries are as follows: (1) head injury accompanying nasal trauma in December 2002, which was specifically considered by the March 2009 examiner; (2) head injury in 1988 or 1989 when he was caught on a slip line and slammed head first into the aircraft; (3) head injury in March 2003 when a cargo strap became wrapped around his leg and swung him around and into the side of the truck he had been unloading, causing a knee injury and loss of consciousness; (4) head injury during his ruck march fall in December 2003; (5) head injury when a pile of wood fell on him; (6) multiple parachuting injuries; and (7) multiple blast exposures.

As one of the Veteran's claimed symptoms in memory loss, his competency as a historian is decreased.  This is not a concern for those incidents that are partially recorded in his service treatment records or verified by other first-hand witnesses.  

While the circumstances of the incidents do not fully align, in his November 2004 examination, the Veteran did report parachuting injuries to his left knee while serving in Iraq in 2003 and a parachuting injury to his back in March 1989.  The Veteran specifically denied any other major accidents.  Nevertheless, the March 2003 truck incident, including a brief loss of consciousness, was confirmed by A.J.J. in his February 2009 statement.

Injuries 4 and 5 were reported by the Veteran's treating physician in a May 2010 letter, after the examination.  This physician had been treating the Veteran since 2008.  He felt that it was likely that the Veteran incurred a head injury during his ruck march fall in December 2003.  The physician noted that the Veteran did not remember this injury or a July 2003 accident where a pile of wood fell on him and noted that failure to remember accidents was common with TBI.

More recent VA treatment records from February 2012 show the Veteran's reports of sustaining multiple blast exposures and parachuting injuries, including one that required hospitalization.  He described two days of confusion and loss of memory surrounding his fall from a truck in March 2003.  Afterwards he began having headaches and memory problems.  These additional complaints were not noted in his service treatment records.  Additionally, in 2004, a pile of wood fell on his back and neck.

An addendum opinion in which this additional lay evidence is considered is necessary.


PTSD

Although the Veteran is already service connected for anxiety, that does not prevent a separate finding of service connection for PTSD.  In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder").

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a Veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA treatment records, show a diagnosis of PTSD.  The Veteran's lay statements contained in his stressor statements, reported medical history, and his testimony related his PTSD to his service in the Persian Gulf.  Thus far, his stressors have not been corroborated.  Recent changes to 38 C.F.R. § 3.304(f) provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder (PTSD) and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  The evidence of record is sufficient to trigger VA's duty to provide an examination for this claim that will contemplate entitlement under the recent changes to 38 C.F.R. § 3.304(f).  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Anxiety

Currently, the Veteran's mental health treatment records show alternating diagnoses of anxiety and PTSD.  It is unclear to what extent the symptoms associated with these disabilities overlap or differ.  A negative decision relating to entitlement to service connection for PTSD and could affect which of the Veteran's psychiatric symptoms are contemplated in determining his ultimate disability evaluation.  See Amberman, 570 F.3d at 1381.  As such, any review of the decision on the anxiety claim would be rendered meaningless and a waste of appellate resources.  Therefore, these claims are inextricably intertwined and the anxiety claim must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).
 
TDIU

Likewise, the issue of TDIU is inextricably intertwined with the above issues of entitlement to service connection for TBI, headaches, and PTSD.  A positive decision on one or more of the above service connection claims could have a significant impact upon his TDIU claim in that a finding of unemployability based on a newly service connected disability would provide an additional avenue for an allowance.  As such, it must also be remanded to the RO.  See Henderson, 12 Vet. App. 11, 20; Harris, 1 Vet. App. 180; Parker, 7 Vet. App. 116, 118.

Accordingly, the case is REMANDED for the following action:

1.  Return this claim to the March 2009 examiner or other qualified physician for an addendum opinion. 

The examiner is asked to comment on the diagnosis of degenerative meniscal disease noted in the June 2008 VA treatment records and to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current degenerative meniscal disease is related to the diagnosis of bilateral degenerative meniscal disease that Veteran reported in his October 2003 service treatment records.

The examiner must thoroughly review the record and perform all necessary tests.

Any opinions provided should be accompanied by a clear rationale.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

2.  Return this claim to the March 2009 TBI examiner or other qualified physician for an opinion as to the nature of any residuals of an in-service head injury, to include headaches (aural migraines), vertigo, visual problems, and left-sided weakness. 

The examiner must thoroughly review the record, perform all necessary tests, and interview the Veteran regarding the claimed in-service head injuries (which are describe above).  The examiner is also asked to consider and address the Veteran's lay statements of history and continuity of symptoms.

The examiner should address the following questions:

a.  Does the Veteran currently have any residuals of an in-service TBI?  In so finding, the examiner should discuss the Veteran's lay statements regarding his claimed in-service head injuries including their credibility.

b.  If so, what are the residual disabilities?

c.  If the examiner finds evidence of a disability caused by TBI, she is asked to note the impact of such a disability on the Veteran's employability.

Any opinions provided should be accompanied by a clear rationale.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  Schedule the Veteran for a VA mental health examination. 

The examiner must thoroughly review the record, perform all necessary tests, and interview the Veteran regarding the claimed in-service stressors during his service in the Persian Gulf.  He or she is directed to review all psychological treatment records, the Veteran's service records, and the lay evidence of record.

The examiner should address the following questions:

a.  Does the Veteran currently meet the criteria for a diagnosis of PTSD related to his fear of hostile military or terrorist activity during his service in the Persian Gulf?
   
b.  If not, does the Veteran have a current diagnosis of PTSD related to a stressor outside of his military service?

c.  If the Veteran has a diagnosis of PTSD that is not related to his military service, the examiner is asked to specify, to the extent possible, which of the Veteran's psychiatric symptoms are attributable to his service connected anxiety and which are attributable to any non-service connected psychiatric condition.

d.  The examiner is also asked to address whether the Veteran's psychiatric conditions render him unemployable either alone or in conjunction with his physical disabilities.

Any opinions provided should be accompanied by a clear rationale.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

4.  Thereafter, the RO/AMC should readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


